May 24, 2012 VIA EDGAR United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Attention:Jim B. Rosenberg Re: Progressive Care, Inc. File No. 000-52684 Dear Mr. Rosenberg: Thank you for speaking with us today. As requested, this is to confirm that we will file a response to the staff’s comment letter dated May 10, 2012 within the next ten (10) business days. Should you have any questions or concerns, please feel free to contact us. Sincerely, /s/ Alan Jay Weisberg Alan Jay Weisberg, CFO 1111 Park Center Blvd, Suite 202, Miami Gardens, FL 33169 Ph: 786-657-2060 ◦ Fax: 786-955-6619 www.progressivecareus.com ◦ info@progressivecareus.com
